Citation Nr: 0205714	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  96-48 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1950 to 
May 1954.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from an April 1996 rating decision 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), and it was remanded in May 
1997 for the purpose of having him undergo endocrinology and 
ophthalmology examinations in order to provide additional 
medical evidence with which to adjudicate his claim.  Upon 
completion of those examinations, the case was returned to 
the Board, and a decision was rendered in October 1999, which 
the appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, in February 2001, 
the Secretary of VA filed a brief requesting that the October 
1999 Board decision be vacated and remanded for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
was signed into law by the President on November 9, 2000, and 
represented a significant change in the law during the 
pendency of the appellant's appeal.  The Secretary's request 
was granted by the Court in April 2001.  

Review of the claims file, including an October 2000 brief 
submitted by the appellant's representative to the Court 
reveals that the appellant has raised the issues of 
entitlement to service connection for additional 
disabilities, either on the basis of being due to service-
connected disabilities (secondary service connection), or on 
the basis of aggravation of nonservice-connected disabilities 
by service-connected disabilities, and entitlement to 
extraschedular ratings for his service-connected 
disabilities.  The representative argues that these issues 
must be addressed by the Board, under the Court's holdings in 
Sondel v. Brown, 6 Vet. App. 218, 220 (1994) and Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993).  However, these issues 
have not been developed and ruled upon by the RO.  Absent any 
decision as to these issues by the RO, there can be no notice 
of disagreement for either issue with which to confer 
jurisdiction to the Board.  Because these issues are not 
inextricably intertwined with the current claim, they are 
referred to the RO for appropriate action.  See Flash v. 
Brown, 8 Vet. App. 332 (1995).  


FINDINGS OF FACT

1.  The appellant has a college degree, worked for the U. S. 
Army Corps of Engineers in the field and as a technician for 
33 years until retiring at age 60 in 1989, and performed two 
years of temporary work between 1991 and 1993.  

2.  The appellant's service-connected disabilities consist of 
postoperative residuals of eosinophilic adenoma with 
acromegaly and secondary panhypopituritatism, rated 30 
percent disabling; right homonymous hemianopsia, rated 30 
percent disabling; and a skull defect less than one square 
inch in area, rated 10 percent disabling.  The combined 
disability evaluation is 60 percent.  

3.  The appellant's service-connected disabilities are not so 
incapacitating that they individually or collectively prevent 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is unemployable as a result of 
his service-connected disabilities.  At a February 1997 
Travel Board hearing, he stated that a monthly testosterone 
shot, taken to replace steroids since he underwent surgery in 
1958 for removal of pituitary adenoma, renders him sleepy and 
without energy by the third week following the injection.  He 
also testified at the hearing that he experienced loss of 
visual fields and fuzziness in his left eye, and that he was 
forced to retire from the U. S. Corps of Engineers sooner 
than expected as a result of his service-connected 
disabilities.  His representative has pointed out that the 
appellant's physician recommended in June 1998 that the 
appellant discontinue receiving his monthly testosterone shot 
because of his recent bout with prostate cancer, which was 
surgically removed in May 1998.  

As an initial matter, the Board notes that the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The final 
regulations implementing the VCAA were published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant was notified 
in the April 1996 and August 1996 rating decisions, the 
September 1996 Statement of the Case (SOC), and the April 
1999 Supplemental Statement of the Case (SSOC) of the 
evidence necessary to substantiate his claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and of the applicable laws 
and regulations.  Additionally, in September 1996, the 
appellant was sent a letter informing him of his rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decisions, the SOC, the SSOC, and 
the September 1996 letter adequately informed the appellant 
of the evidence needed to substantiate his claim and, 
therefore, complied with VA's notification requirements.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records and postservice private and VA medical 
treatment records, including reports of VA medical 
examinations conducted throughout the years.  The Board also 
notes that the appellant provided testimony as to his claim 
at a February 1997 Regional Office hearing.  Furthermore, in 
keeping with the duty to assist, the appellant was provided 
VA endocrinology and ophthalmology examinations in July 1997, 
which the Board finds comprehensive, contrary to argument by 
the appellant's representative.  While the representative 
argues that those examinations did not consider previous 
medical evidence and are, therefore, not comprehensive, the 
Board notes that the endocrinology examination referenced the 
appellant's various medications and daily dosage for each, 
and the ophthalmology examination stated that right 
hemianopsia homonymous was noted throughout the appellant's 
claims folder in visual fields performed after removal of the 
tumor.  Hence, the Board concludes that, rather than show 
that the appellant's previous medical records were not 
considered, the July 1997 VA examinations indicate that the 
examiners reviewed the claims file.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter(s) on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).  In a 
pertinent precedent opinion, VA General Counsel determined 
that controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability, shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also concluded that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

The Court, in discussing the unemployability criteria in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, 
essentially, that the unemployability question- the ability 
or inability to engage in substantial gainful activity, must 
be looked at in a practical manner, and that the focus was on 
whether a particular job was realistically within the 
capabilities, both physical and mental, of the appellant.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the 
appellant, without regard to advancing age, is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§§ 3.321(a), 3.340, 3.341, 4.16.  

When the Board notes that a veteran has nonservice-connected 
medical problems that present significant disability, those 
nonservice-connected disabilities may not be considered in 
determining whether or not he is entitled to unemployability 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

Evidence shows that the appellant earned a college degree and 
that he was employed by the U. S. Army Corps of Engineers, 
doing field work and later technical advising, from 1956 
until 1989, at which time he retired at the age of 60.  He 
subsequently returned in 1991 to perform temporary duties for 
two years.  His service-connected disabilities consist of 
residuals of eosinophilic adenoma with acromegaly and 
secondary panhypopituritatism, rated 30 percent disabling; 
right homonymous hemianopsia, rated 30 percent disabling; and 
a skull defect less than one square inch in area, rated 10 
percent disabling.  His combined disability rating is 60 
percent.  

The appellant underwent a left transfrontal craniotomy in 
December 1957 for the purpose of evacuating a pituitary 
tumor.  The diagnosis was eosinophilic adenoma of the 
pituitary gland.  After reviewing the evidence, which 
included service medical records, a March 1958 medical 
statement from D. T. Sims, M.D., an August 1958 medical 
statement from L.V. McVay, Jr., M.D, and several lay 
statements, the RO, in a September 1958 rating decision, 
granted service connection for eosinophilic adenoma of the 
pituitary gland with acromegaly and assigned a 100 percent 
rating from December 13, 1957.  A 30 percent evaluation for 
postoperative residuals of eosinophilic adenoma of the 
pituitary gland with acromegaly was awarded by a May 1962 
rating decision.  The appellant's service-connected pituitary 
gland disorder was divided into three ratable disabilities in 
a February 1964 rating decision, with 30 percent evaluations 
awarded for (1) postoperative removal of eosinophilic adenoma 
of the pituitary gland with acromegaly and secondary 
panhypopituritatism and (2) right homonymous hemianopsia, and 
a 10 percent evaluation awarded for a skull defect less than 
one square inch in area.  

At a July 1982 VA medical examination, a small, 1 cm. by 1.5 
cm. defect was noted in the frontal bone of the head, with a 
surgical scar on the scalp.  

VA outpatient records, dated in 1993 and 1994, showed 
treatment for bilateral knee pain with X-ray evidence of 
arthritis in both knees, severe sinusitis, varicosities in 
both legs, deep vein thrombosis of the left lower leg, 
hypertension, gout, and cataract surgery.  Notations 
indicated that the appellant was receiving monthly injections 
of testosterone related to his pituitary disability.  

Private medical statements from W. Faulkner, M.D., dated in 
April 1996 and June 1996, referenced the appellant's 1957 
surgery for a sella tumor, and the development of a cataract 
in the left eye, which was surgically removed in February 
1995 with good results.  The April 1996 statement noted 
subsequent YAG laser capsulotomy in the left eye, with 
resulting visual acuity of 20/20 in the right eye and 20/30 
in the left eye.  Attached copies of serial Humphrey visual 
fields showed bitemporal defects, with greater loss over the 
years in the left eye.  The June 1996 statement noted that 
the appellant's vision was 20/20 in the right eye and 20/30 
in the left eye, with reduced light sensitivity, and Dr. 
Faulkner stated that as a person ages the normal anatomical 
dropout of optic nerve fibers that occurs was more noticeable 
in the left eye as opposed to the right eye.  

Refractive error, a right homonymous hemianopia with visual 
field defect, pseudophakia in the left eye, and questionable 
disc pallor on the left side were diagnosed at the July 1997 
VA ophthalmology examination.  Corrected visual acuity was 
20/20-1 in the right eye and 20/25-1 in the left eye.  A 
history of cataract extraction with implantation of 
intraocular lens in the left eye four or five years before 
was noted.  Visual fields were checked and charted, and the 
examiner stated that computation of the degree of loss of 
visual fields showed 54.6 and 56.4 percent of loss of visual 
field in the right and left eyes, respectively.  

When the visual fields were charted in July 1997, the 
following losses of vision were shown in the right visual 
field meridians:  temporally- 85 degrees; down temporally- 85 
degrees; down- 20 degrees; down nasally-0 degrees; nasally-5 
degrees; up nasally- 3 degrees; up- 0 degrees; and up 
temporally- 13 degrees.  Computation under 38 C.F.R. § 4.76a 
showed that the total degrees lost in the right visual field 
equaled 211, with an average concentric contraction of 36.13 
degrees.  Losses of vision in the meridians of the left 
visual field consisted of the following:  temporally- 23 
degrees; down temporally- 22 degrees; down- 65 degrees; down 
nasally- 50 degrees; nasally- 60 degrees; up nasally- 10 
degrees; up- 7 degrees; and up temporally- 0 degrees.  
Computation under 38 C.F.R. § 4.76a showed that the total 
degrees lost in the left visual field equaled 237, with the 
average concentric contraction of 32.88 degrees.  

Panhypopituitarism with secondary adrenocortical and 
testicular hypofunction, right homonymous hemianopia with 
maculae sparing, stable residuals of acromegaly, and severe 
degenerative joint disease of both knees were diagnosed at a 
July 1997 VA endocrinology (pituitary) examination.  A X-ray 
of the skull at that time showed an enlarged sella turcica 
and a previous left frontal region craniotomy.  The examiner 
stated that the appellant was dependent upon the replacement 
therapy (monthly testosterone injections) and would continued 
to be so throughout his life, and that he was at greater risk 
in any stressful illness or injury and would continue to be 
so throughout the remainder of his life.  In an addendum, the 
examiner opined that the various tests of pituitary and 
thyroid functions showed that the appellant's current 
replacement therapy was appropriate.  

In a June 1998 medical statement, A. G. Megginson, M.D., 
noted that the appellant had undergone radical prostate 
surgery in May 1998 and had been advised to discontinue his 
testosterone shots because of the high grade adenocarcinoma 
that had been treated.  

A 100 rating is assigned when acromegaly is accompanied by 
evidence of increased intracranial pressure (such as visual 
field defect), arthropathy, glucose intolerance, and either 
hypertension or cardiomegaly.  If acromegaly has associated 
arthropathy, glucose intolerance, and hypertension, a 60 
percent rating is assigned.  A 30 percent rating is assigned 
for acromegaly that is manifested by enlargement of acral 
parts or overgrowth of long bones, and enlarged sella 
turcica.  38 C.F.R. § 4.119; Diagnostic Code 7908.  

The evidence in this case shows that the postoperative 
residuals of the eosinophilic adenoma of the pituitary gland 
include acromegaly and visual field defect; however, the 
clinical findings do not show that there is arthropathy and 
glucose intolerance associated with the disorder, although 
there is a history of hypertension.  The July 1997 VA skull 
X-ray revealed an enlarged sella turcica.  Based on these 
findings, the Board concludes that the appellant's 
postoperative residuals of eosinophilic adenoma of the 
pituitary gland with acromegaly and secondary 
panhypopituritatism is properly rated as 30 percent 
disabling.  

Field of vision impairment is assigned a 30 percent rating 
when manifested by homonymous hemianopsia; otherwise it is 
rated as follows: loss of the temporal half of visual field 
is assigned a 30 percent rating if bilateral and 10 percent 
if unilateral, or is rated as 20/70 (6/21); loss of the nasal 
half of visual field is assigned a 20 percent rating if 
bilateral and 10 percent if unilateral, or is rated as 20/50 
(6/15); concentric contraction of field vision reduced to 5 
degrees is assigned a 100 percent rating if bilateral and 30 
percent if unilateral, or is rated as 5/200 (1.5/60); 
concentric contraction of field vision reduced to 15 degrees 
but not 5 degrees is assigned a 70 percent rating if 
bilateral and 20 percent if unilateral, or is rated as 20/200 
(6/60); concentric contraction of field vision reduced to 30 
degrees but not 15 degrees is assigned a 50 percent rating if 
bilateral and 10 percent if unilateral, or is rated as 20/100 
(6/30); concentric contraction of field vision reduced to 45 
degrees but not 30 degrees is assigned a 30 percent rating if 
bilateral and 10 percent if unilateral, or is rated as 20/70 
(6/21); concentric contraction of field vision reduced to 60 
degrees but not 45 degrees is assigned a 20 percent rating if 
bilateral and 10 percent if unilateral, or is rated as 20/50 
(6/15).  38 C.F.R. § 4.84a; Diagnostic Code 6080.  

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians. 
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III. The degrees lost are then added 
together to determine total degrees lost. This is subtracted 
from 500. The difference represents the total remaining 
degrees of visual field. The difference divided by eight 
represents the average contraction for rating purposes.  
Normal visual field extent at the eight principal meridians 
under Table III consist of temporally- 85 degrees; down 
temporally- 85 degrees; down- 65 degrees; down nasally- 50 
degrees; nasally- 60 degrees; up nasally- 55 degrees; up- 45 
degrees; up temporally- 55 degrees; for a total of 500 
degrees.  38 C.F.R. § 4.76a.  

Because a 30 percent rating is assigned for either homonymous 
hemianopsia or for bilateral concentric contraction that is 
to 45 degrees but not to 30 degrees, and the clinical 
findings show that the appellant's concentric contraction is 
greater than 30 degrees in each eye , the Board finds that 
his right homonymous hemianopsia is properly rated.  

An 80 percent rating is assigned for loss of part of both 
inner and outer tables of the skull when the loss is 
accompanied by brain hernia.  Without brain hernia, a 
50 percent rating is assigned if the area is larger than size 
of a 50-cent piece or 1.140 in. (7.355 cm.); a 30 percent 
rating is assigned for an intermediate area; and a 10 percent 
rating is assigned if the area is smaller than the size of a 
25-cent piece or 0.716 in. (4.619 cm.).  38 C.F.R. § 4.71a; 
Diagnostic Code 5296.  

As the appellant's skull defect was found to be 1 cm. by 1.5 
cm. at the July 1982 VA examination, which encompassed an 
area smaller than 4.619 cm., the Board finds that the 10 
percent rating assigned for the skull defect is proper.  

The Board has considered the appropriate factors and is not 
convinced that the current record demonstrates that the 
appellant's service-connected disorders are inadequately 
rated, or that he is prevented from engaging in employment 
commensurate with his educational and occupational background 
solely as the result of those disabilities.  While he has 
loss of some peripheral vision, his service-connected vision 
problems, when taken into account with the acromegaly and 
small defect in the frontal bone of the skull, do not present 
a degree of disability that would prevent, by themselves, the 
appellant from obtaining and maintaining substantially 
gainful employment.  Review of the medical evidence does not 
reveal that the appellant's three service-connected disorders 
have undergone significant worsening since they were service 
connected as postoperative residuals of eosinophilic adenoma 
of the pituitary with acromegaly.  Although the examiner at 
the July 1997 VA endocrinology examination indicated that the 
appellant would be at greater risk in a stressful illness or 
injury, that statement does not equate to evidence that is 
service-connected disability is worse at this time.  Rather, 
it warns that the appellant is more susceptible to increased 
problems if he encounters stressful illness or injury.  
Similarly, Dr. Megginson's June 1998 statement, in which he 
indicated he had recommended discontinuance of the 
appellant's monthly testosterone injections in light of his 
recent problems with prostate cancer, does not reflect on the 
current severity of his disabilities.  Whether discontinuance 
of the steroid injections may result in a worsening of any of 
the appellant's disabilities remains to be seen.  It is 
conceivable that the appellant may receive alternate 
treatment that is just as effective.  However, the Board must 
evaluate the appellant's claim for unemployability benefits 
on the basis of the present degree of disability shown for 
each service-connected condition.  

The Board is cognizant of the appellant's several, other, 
non-service-connected disorders, which include severe 
degenerative joint disease of both knees, varicosities in 
both legs, severe sinusitis, deep vein thrombosis of the left 
lower leg, residuals of cataract surgery, and prostate 
cancer.  The Board finds that the medical evidence indicates 
that these nonservice-connected conditions present a 
significant degree of functional impairment.  Additionally, 
there is no competent medical evidence of record that 
suggests the appellant's retirement (at age 60) after 
approximately 37 years of federal service in 1989, (almost 
four years of military service and 33+ years with the U. S. 
Army Corps of Engineers) was caused by his service-connected 
disorders.  The record indicates that he performed temporary 
work for the Corps of Engineers between 1991 and 1993.  
Therefore, the Board concludes that the evidence does not 
establish a basis to grant a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  
Instead, he has only offered his own rather general arguments 
to the effect that he believes that his service-connected 
disabilities render him unable to obtain and maintain any 
form of substantially gainful employment.  It is noted that 
the appellant has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
is unable to work as a result of his service-connected 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

